DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-10, 12, 14, 17, and 20-21 have been amended changing the scope and contents of the claim. 
Claim 24-27 have been newly added.
Claims 18-19, and 22-23 have been cancelled.
Applicant’s amendment filed May 17, 2022 overcomes the following objection/rejection(s) from the last Office Action of February 28, 2022:
Rejections to the claims under 35 USC § 103

Response to Arguments
Applicant’s arguments, see Remarks, page 9, filed May 17, 2022, with respect to independent claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1 and 21 (and the dependent claims) has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tong Wu on May 25, 2022.
The application has been amended as follows: 
Claim 1, replace “if it is determined that the two or more high-dimensional breast tissue objects are likely to overlap in the synthesized image, modifying at least one feature of at least one of the overlapping high-dimensional breast tissue objects such that one or more most clinically significant features of at least one of the overlapping high-dimensional breast tissue objects is displayed” with 
“if it is determined that the two or more high-dimensional breast tissue objects are likely to overlap in the synthesized image, modifying at least one feature of at least one of the likely overlapping high-dimensional breast tissue objects such that one or more most clinically significant features of at least one of the likely overlapping high-dimensional breast tissue objects is displayed”

	Allowable Subject Matter
Claims 1-17, 20-21, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of analyzing breast tissue, through sliced images and using confidence values within an object grid to determine if the objects located were clinically significant. However, none of them alone or in any combination teaches analyzing the images for overlap, specifically where if they are likely to overlap, the overlapping pieces are modified so as the clinically significant features of the overlapping objects is displayed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         /VU LE/Supervisory Patent Examiner, Art Unit 2668